Citation Nr: 1128155	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10-25 942	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than November 6, 1997, for the grant of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than November 6, 1997, for the grant of Dependants' Educational Assistance (DEA).

3.  The propriety of the denial of reinstatement of the appeal as to the issues contained in the October 2008 Statement of the Case (SOC) after termination due to failure to file a timely Substantive Appeal.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1963 to September 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted a TDIU and DEA effective November 6, 1997.  The Veteran wants an earlier effective date for these grants.

He also has raised the issue of whether the RO improperly terminated his appeal in January 2009 based on his purported failure to file a timely Substantive Appeal in response to a SOC.  See 38 C.F.R. § 20.200 (2010) (an appeal to the Board consists of a timely filed Notice of Disagreement (NOD) in writing and, after a SOC has been furnished, a timely filed Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  In a May 2007 rating decision, the RO had granted service connection for cold injury residuals of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity.  The RO had assigned 30 percent ratings and an effective date of November 6, 1997, for each of these grants.  In September 2007, in response, he had submitted a timely NOD to initiate an appeal of these ratings and effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  In October 2008, in response to his NOD, the RO had provided him a SOC concerning these claims.  He reportedly did not then, in response to that SOC, file a timely Substantive Appeal (VA Form 9 or equivalent statement) within the required 60 days to complete the steps necessary to perfect his appeal of these claims to the Board.  So the RO terminated his appeal of these claims.

In May 2009, he asked that his appeal of these claims be reinstated.  In an April 2010 SOC, the RO denied this request, and this appeal ensued.

FINDINGS OF FACT

1.  On November 6, 1997, the Veteran filed claims for service connection for frozen hands and feet (i.e., for residuals of cold weather injury to his upper and lower extremities); these claims were granted in May 2007 and the grants made retroactive to November 6, 1997, the date of receipt of his claims for this disability.

2.  The Veteran filed a timely NOD in September 2007, in response to that decision, to initiate an appeal for higher initial ratings and an earlier effective date for the grant of service connection for his cold weather injury residuals involving his upper and lower extremities; however, after receiving a SOC concerning these claims in October 2008, he did not file a timely Substantive Appeal (VA Form 9 or equivalent statement) within the next 60 days to complete the steps necessary to perfect his appeal of these claims to the Board.  The RO therefore considered his appeal of these claims abandoned as of December 2008 and resultantly terminated his appeal of these claims in its system in January 2009.

3.  The Veteran later requested reinstatement of his abandoned appeal of these claims in May 2009, and the RO denied his request.

4.  In that September 2007 NOD concerning the initial ratings and effective date assigned for the residuals of his upper and lower extremity cold weather injury, the Veteran also filed claims for a TDIU and DEA.  The RO granted these claims in a May 2008 decision, also assigning November 6, 1997, as the effective date of these grants as well.

5.  The earliest possible effective date for the grants of these TDIU and DEA claims is when the Veteran filed his underlying claims for service connection for residuals of cold weather injury to his upper and lower extremities inasmuch as these TDIU and DEA grants were predicated on this underlying service-connected disability.

6.  The residuals of the upper and lower extremity cold weather injuries are the Veteran's only service-connected disabilities, so necessarily the reason he has a TDIU and is entitled to DEA.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier than November 6, 1997, for the grant of the TDIU.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i)(2010).

2.  The criteria also are not met for an effective date earlier than November 6, 1997, for the grant of DEA.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

3.  It was appropriate to deny reinstatement of the Veteran's appeal for higher initial ratings for the residuals of his upper and lower extremity cold weather injuries and for an earlier effective date.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.301, 20.302, etc. (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

This appeal arises from the Veteran's disagreement with the effective date assigned following the granting of a TDIU and DEA.  This appeal also concerns the initiation, but not completion, of an appeal for higher initial ratings and an earlier effective date for disabilities that were determined to be service connected.  In cases, as here, where the claims arose in another context - namely, the Veteran trying to establish his underlying entitlement to service connection, and this since has been granted, the claims as they arose in their initial context have been substantiated.  Therefore, additional VCAA notice is not required because the intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA's General Counsel has clarified that no additional VCAA notice is required in this circumstance concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a SOC if the disagreement concerning the downstream issue is not resolved.  And since the RO issued an SOC in April 2010 addressing the downstream effective-date claims, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than November 6, 1997, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Consequently, the Board finds that all necessary development of the downstream effective-date claims has been accomplished, and therefore appellate review of these claims may proceed without prejudicing the Veteran.  Moreover, as will be explained, resolution of these claims ultimately turns on when he filed these claims, so an examination and opinion - including a "retrospective" opinion, are not needed to fairly decide these claims.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA or Court.


II.  Whether the Veteran is Entitled to an Effective Date Earlier than November 6, 1997, for the grant of the TDIU

The Veteran has not asserted a specific date that he believes would be a more appropriate effective date, just contends the existing effective date is incorrect.

The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (per curiam).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim).

Here, though, one must also consider that the Veteran's TDIU claim did not so much emanate from his claim for an increased rating for underlying disability as it did from his even earlier claim for service connection for this underlying disability.  So the Board has to consider the effective date rules as they pertain to claims for service connection, not just as they concern claims for higher ratings for disabilities that already have been deemed service connected.

The Veteran's claim for a TDIU was received by VA on September 26, 2007.  But nearly a decade prior to that, on November 6, 1997, he had submitted a statement requesting service connection for frozen hands and feet, i.e., for residuals of cold weather injury to his upper and lower extremities.  And service connection had been granted for these disabilities in a May 2007 rating decision.  In his September 2007 NOD concerning the initial ratings and effective date assigned for these service-connected disabilities, he had filed an additional claim for a TDIU.  He completed and submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, on April 9, 2008.

The procedural history of this case is similar to that in another recent decision by the Court.  In Mayhue v. Shinseki, the Court found that because the claim for a TDIU was received by VA within one year of the grant of service connection based on an initial application for benefits, the TDIU claim "was part of [the Veteran's] initial application for benefits for [PTSD], not a part of a new claim for increased compensation."  Mayhue v. Shinseki, No. 09-0014 (U.S. Vet. App. Jan. 18, 2011).  As such, the Veteran's claim for a TDIU will be considered to have been received by VA on the date his claim for service connection for frozen hands and feet was received - that being November 6, 1997.

If the Veteran had filed a claim for service connection for this disability at issue within one year of his separation from service - meaning by September 1966 since his military service ended in September 1965, and the claim was granted, then he would be entitled to an effective date retroactive to the day following his discharge from service.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

But if instead, as here, the Veteran did not file a claim for service connection for his cold weather injuries within one year of his discharge from service, rather not until many years later (indeed decades later), the absolute earliest effective date that he may receive is the date that he eventually filed a claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" or "claim" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Here, though, review of the file does not reveal any additional documents that could be construed as either a formal or informal claim for a TDIU prior to November 6, 1997.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed with VA.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Therefore, the Board finds that the earliest date of claim for a TDIU was on November 6, 1997, which is the effective date currently assigned for the disabilities (residuals of cold weather injuries to the Veteran's upper and lower extremities) that formed the basis of this derivative TDIU claim.
These are his only service-connected disabilities, so his TDIU claim necessarily was predicated on these same disabilities because they are the only ones determined to be related to or the result of his military service and, thus, the only ones on which a TDIU may be granted.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.


The Court determined in Mayhue that the appellant's claim in that case was part of his initial application for benefits for PTSD, not a part of a new claim for increased compensation.  Because the posture of this case is nearly identical to that in Mayhue, the rules concerning effective dates for original claims are equally applicable.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

This Veteran had been receiving nonservice-connected pension benefits since October 1990.  It was determined that he had been unemployed since March 1990 and was unable to work due to his nonservice-connected disabilities.  So he was unemployed and deemed unable to work prior to filing his November 1997 claim.  The point at which his service-connected disabilities, rather than his nonservice-connected disabilities, precluded him from obtaining and maintaining substantially gainful employment necessarily would have to be coincident with or after the grant of service connection for these disabilities determined to be related to or the result of his military service.   That is to say, the effective date of the TDIU based on these service-connected disabilities necessarily cannot precede the effective date of the grant of service connection for these same disabilities - so in this particular instance cannot be earlier than November 6, 1997.

III.  Whether the Veteran is entitled to an Effective Date Earlier than November 6, 1997, for DEA

The law and regulation governing the effective date of increased compensation due to dependency is found at 38 U.S.C.A. § 5110(f) and 38 C.F.R. § 3.401(b).  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

The Veteran was granted DEA effective November 6, 1997.  The Veteran's child, [redacted], was born December [redacted], 1982, and a copy of her birth certificate has been in the claims file since January 1999 so prior to the May 2007 rating decision which granted service connection for the Veteran's cold injury residuals and prior to the May 2008 rating decision which granted a total disability rating.  As a copy of the birth certificate was already in the file when the claims were granted, this satisfies the requirement that this documentation be received within one year of the award.  

Since the documentation was received within one year, the earliest date of eligibility for dependant's benefits would be the grant of service connection.  As both the service-connected disabilities and TDIU are effective November 6, 1997, this date would be the date of the claim and the date of commencement of the Veteran's award per 38 C.F.R. § 3.401(b).  

As the Veteran's daughter would have been 14 years old on November 6, 1997, she would have been eligible to receive dependant's benefits at that time.  Therefore, as the documentation of his daughter's birth was received within one year of, actually prior to, the grant of service connection for his cold injury residuals and with the assignment of the TDIU also effective that date, he had the necessary total disability rating and his daughter met the age requirements on that date, so the effective date of November 6, 1997, is appropriate for the DEA.  The Board finds no basis for assigning an earlier effective date.  

An effective date earlier than November 6, 1997, is not warranted because the entitlement to that benefit is predicated on the effective date of the total disability rating which in this case tracks the date of the grant of service connection.  The Veteran would not be entitled to DEA at a point in time earlier than the effective date of the grants of service connection and the TDIU.  Therefore the claim for an effective date earlier than November 6, 1997, for DEA is denied.

IV.  Whether it was Appropriate to Terminate the Appeal for Higher Initial Ratings and an Earlier Effective Date for the Residuals of the Cold Weather Injuries to the Upper and Lower Extremities

The Veteran filed claims for service connection for frozen hands and feet on November 6, 1997.  These claims were granted in May 2007 retroactively effective from November 6, 1997, the date of receipt of these claims.  In September 2007, in response, he filed a timely NOD to initiate an appeal concerning the initial ratings and effective date assigned for these now service-connected disabilities.  In October 2008, the RO sent him a SOC.  He did not then, in response, file a Substantive Appeal (VA Form 9 or equivalent statement) within the next 60 days, meaning by December 2008, to complete the steps necessary to perfect his appeal of these claims to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305 and 20.306.  Consequently, in January 2009, the RO terminated his appeal of these claims.

In May 2009, the Veteran filed a request for reinstatement of his appeal.  In the April 2010 SOC, the RO denied reinstatement of his appeal, and this was an appropriate exercise of the RO's discretionary authority.

There are no specific criteria for reinstating an appeal.  The Veteran's argument instead rests on the fact that he at least initiated a timely appeal, though admittedly did not do everything necessary to complete the steps necessary to perfect his appeal to the Board.  He also seemingly points to statements in the file that he believes are sufficient to be considered a timely Substantive Appeal.

The Board, however, does not find that the statement included in the November 2008 NOD in response to the July 2008 rating decision constitutes a Substantive Appeal so as to, in turn, be responsive to the October 2008 SOC.  The paragraph in question reads:

The Appellant disagrees with the Secretary's denial of these claims and all other pending claims and other claims denied implicitly pursuant to Deshotel v. Nicholson, 475 F.3d 1258 (Fed. Cir. 2006).

The perfection of a timely appeal to the Board is a three-stage, sequential process initiated by the filing of a timely NOD in response to the decision being contested, followed by the provision of a SOC, and completed by the submission of a timely Substantive Appeal.  38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  38 C.F.R. § 20.202.  The Substantive Appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination.  Id.


In this case, the blanket statement included the NOD to the claims for a TDIU and DEA and does not indicate the Veteran was attempting to perfect an appeal to the Board concerning his claims for higher initial ratings for the cold weather injury residuals involving his upper and lower extremities or regarding an earlier effective date for these disabilities.  The Board does not find that this vague reference to "all other pending claims" constitutes a Substantive Appeal concerning these eight specific issues.

The Veteran also argues that his representative did not receive the October 2008 SOC.  Generally, a rating decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a Veteran, he or she must first receive written notification of the decision); see, as well, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ("run"); instead it is tolled ("stopped").  The written notification also must explain the reasons and bases for the decision and apprise the Veteran of his or her procedural and appellate rights, in the event he or she disagrees with the decision and elects to appeal.

Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct - such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

The file contains two letters dated October 29, 2008, one addressed to the Veteran personally and the other to his representative.  These letters include the same addresses for the Veteran and his representative as multiple other mailings in the claims file, including ones sent immediately before and after the October 29, 2008, letters.  These addresses also appear to be still in use by the Veteran and his representative.  There is no indication these letters were returned to the RO as damaged or undeliverable.  There is a presumption of administrative regularity that attaches to actions of public officials and presumes they have properly discharged their official duties.  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  The Court has applied this presumption to "all manner of VA processes and procedures."  VA need only mail notice to the last address of record for the presumption to attach.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).

The Board does not find the Veteran's representative's unsubstantiated assertion that he did not receive the letter rebuts this presumption of administrative regularity in the mailing of this SOC.  If the RO says it mailed the SOC and the attorney says he did not receive it, then there is evidence for and against the SOC being mailed.  But as the presumption is in favor of VA in this circumstance, the presumption goes to VA having mailed the SOC.

The Veteran's representative argues that his letter dated November 5, 2008, is evidence that he had not received the SOC because he does not reference the October 29, 2008, SOC in his letter.  But since this letter was a NOD with the two issues decided in the July 2008 rating decision, the Board does not find this letter necessarily would contain information regarding other issues or claims.  The Board does not find this letter put the RO on notice that the Veteran's representative had not received the October 29, 2008, SOC such that the RO, in turn, was under a duty to resend it.

The Veteran's representative also argues that his following statement should have put the RO on notice that he had not received the October 29, 2008, SOC: 

A remand by the Court or by the Board requires that the Secretary accord "expeditious treatment" to [the Veteran's] claims following a remand by the Court or the Board.  See U.S.C. sections 5109B, 7112; Vargas-Gonzalez v. Principi, 15 Vet. App. 222, 225-230 (2001) (holding that VBIA § 302 applies to all elements of a claim remanded by the Court or Board).

Would you please mail the required SSOC to [the Veteran] and my office within thirty (30) days.

As all claims addressed in the Board's February 2007 remand had been granted in full in the May 2007 rating decision, there was no pending remand or required SSOC at that time of the Veteran's representative's November 5, 2008, letter.  The Veteran's representative's misunderstanding of the posture of the case did not trigger a duty on behalf of the VA to clarify what he was requesting and would in no way indicate to anyone familiar with the process that the representative was trying to tell the RO that he had not yet received the October 29, 2008, SOC that involved issues that had not been addressed by the Court or the Board.

The Veteran additionally argues that this appeal is a continuation of his claims on appeal before the Board in February 2007 and, therefore, he is entitled to a Supplemental SOC (SSOC) rather than an SOC based on substantial compliance with the Board's remand directives per Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (indicating there need only be "substantial", not "exact", compliance with remand directives).  

The Veteran argues that, as a continuation of that already perfected appeal, a timely Substantive Appeal was not necessary to preserve the issues before the Board, instead, he was entitled to a SSOC and his claim returned to the Board for consideration without the necessity to file another Substantive Appeal.  38 C.F.R. § 302(c).

The need to separately appeal downstream issues, however, is well established by precedent cases.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating the Veteran must separately appeal an initial rating assigned for a disability that has just been service connected); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

Here, the issues before the Board in February 2007 were for service connection for cold injury residuals of the upper and lower extremities.  These claims for service connection subsequently were granted in the May 2007 rating decision.  As these claims for service connection were granted, the appeal was considered satisfied unless the Veteran initiated and completed (perfected) a separate appeal concerning a downstream issue such as the ratings or effective date assigned for these now service-connected disabilities.  Granting the appeal in full, as it concerned his entitlement to service connection for these disabilities, was substantial compliance with the Board's February 2007 remand in that no remaining case or controversy remained concerning this specific issue.

The Veteran filed a NOD in September 2007, disagreeing with the initial ratings and effective date assigned.  But this did not absolve him of the responsibility of also filing a timely Substantive Appeal (VA Form 9 or equivalent statement) once he received a SOC concerning his downstream disability rating and effective date claims since only then would he have completed the steps necessary to perfect his appeal of these downstream claims to the Board.  See again 38 C.F.R. § 20.200.

If, as the Veteran has acknowledged, a NOD is necessary to preserve the downstream issues of the initial rating and effective date, these issues constitute a "new" appeal and not a continuation of the appeal perfected in April 1998.  38 C.F.R. §§ 20.200, 20.201, 20.202,  As a new appeal, he is entitled to a SOC and required to file a timely Substantive Appeal.  38 C.F.R. § 20.302(a), (b).  He did not file a timely Substantive Appeal, however.  38 C.F.R. § 20.302(b).

In decisions past, it was held that if the claims file does not contain a timely NOD, SOC, and VA Form 9 or equivalent [Substantive Appeal], then the Board is not required, and in fact, has no authority, to decide the claim.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Bowles v. Russell, 551 U.S. 205 (2007); and In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997).  But see, too, Percy v. Shinseki, 23 Vet. App. 37 (2009) (indicating 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the Substantive Appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to).

In this case, even if a grant of service connection alone did not satisfy the prior appeal, the Veteran received the maximum schedular rating of 30 percent for each of his four claims for cold injury residuals and, as discussed above, the earliest possible effective date, the date on which he filed his initial claim for service connection for these disabilities.  Without further explanation from him, the Board is unclear why he believes this maximum schedular rating and an effective date coincident with the filing of his claims does not satisfy "all of the VA benefits to which [he] was legally entitled."  There is no explanation in his or his attorney's submissions or pleadings as to what additional benefits they believe could have stemmed from those Board and Court remands.


Since the Board does not find that the Veteran has presented any persuasive grounds for reinstatement of his appeal concerning the ratings and effective date assigned for the residuals of the cold weather injuries to his upper and lower extremities, the Board does not find that the RO erred in denying reinstatement.


ORDER

The claim for an earlier effective date for the TDIU is denied.

The claim for an earlier effective date for the DEA also is denied.

As well, the RO did not err in denying reinstatement of the appeal of the issues addressed in the October 2008 SOC inasmuch as this appeal was terminated due to failure to file a timely Substantive Appeal.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


